Citation Nr: 0814769	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970 and from December 18, 2003 to January 19, 2004.  Service 
in Vietnam and award of the Combat Action Ribbon is noted in 
the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for 
service connection for hypertension.  The veteran disagreed 
and timely appealed.

The veteran, his spouse and his representative presented 
evidence and testimony in support of his claim at a March 
2008 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

The veteran's claims for service connection for bilateral 
upper extremity carpal tunnel syndrome, erectile dysfunction, 
headaches as secondary to diabetes, and increased ratings for 
diabetes and renal insufficiency were granted, in part, in a 
December 2005 rating decision.  The veteran disagreed with 
the decisions as to renal damage and impotency.  The record 
includes an October 2007 statement of the case addressing the 
issues of bilateral S1 nerve root distribution of the left 
and right lower extremity, renal insufficiency and erectile 
dysfunction.  There is no record of a substantive appeal 
filed by the veteran.  Thus, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].



FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
hypertension disorder is unrelated to his active duty 
service.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
hypertension disorder is unrelated to his service-connected 
type II diabetes mellitus disability.


CONCLUSION OF LAW

Entitlement to service connection for hypertension is not 
warranted.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
hypertension disorder.  He contends that his hypertension 
condition is caused by his service-connected diabetes 
disability and that he is entitled to service connection for 
hypertension on a secondary basis.  Alternatively, the 
veteran contended at his March 2008 hearing that his 
hypertension disorder began during service.  The Board will 
provide a decision as to both theories of entitlement to 
service connection after first addressing preliminary 
matters.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the denial of service connection 
on a secondary basis for hypertension.  In this case, the RO 
provided the veteran with notice about the information and 
evidence that is necessary to substantiate his claim for 
service connection in letters dated in March 2004 and 
February 2005.  Specifically, the veteran was informed that 
the evidence must show a current disability, an in-service 
incurrence or aggravation of a disability, and medical 
evidence of a nexus between a current disability and an in-
service incurrence or aggravation of a disability.  In 
addition, in the February 2005 letter, the veteran was 
informed that in order to establish a secondary service 
connection claim, the evidence must show a current 
disability, a service-connected disability, and a medical 
nexus between the two.  

Additionally, the November 2005 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the February 2005 notice letter, the RO informed 
the claimant to inform VA of any evidence that pertained to 
the claim.  Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated March 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  He veteran was also 
afforded VA examinations in June and October 2004 in 
connection with his claim.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran, his 
spouse and his representative presented evidence and 
testimony in support of his claim in a hearing at the RO 
before the undersigned VLJ.  In this regard, the Board notes 
that the veteran submitted evidence at the hearing and waived 
his right to have the RO readjudicate his claim after 
reviewing the newly submitted evidence.  See the waiver 
signed by the veteran on March 19, 2008.

The Board will therefore proceed to a decision on the merits.  


Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(d)(2007).

For certain chronic disorders, to include hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306. "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 
12 Vet. App. 254, 258 (1999) [noting that the "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

Analysis

The veteran, a Vietnam veteran, contends that he is entitled 
to service connection for hypertension on both a direct and 
secondary basis.  The Board will address each theory of 
entitlement separately.

Direct service connection

As stated above, in order to establish service connection for 
a claimed disorder, there must be(1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the record contains a diagnosis 
of hypertension dated June 2004.  Thus, element (1) is 
satisfied.

With regard to element (2), the record includes the veteran's 
service medical records for his active duty enlistment 
between March 1968 and February 1970, as well as for his 
National Guard duty, including the period of active duty 
between December 18, 2003 and January 19, 2004.  After review 
of those records, the Board has determined that there is no 
evidence of any complaint of or treatment of hypertension 
during the veteran's initial enlistment in 1968 through 
February 1970.  Moreover, there is no medical record in 
evidence that indicates the veteran's hypertension condition 
began within one year of his discharge in February 1970.  
Indeed, the only evidence of record that he suffered from 
symptoms of hypertension during active duty is in the 
veteran's testimony in the March 2008 hearing.  

The veteran testified that he was entitled to service 
connection because the hypertension began during his active 
duty when he came home "January 1982, if I'm correct . . . 
during that time, I would say ten to twelve times the 
fainting."  Earlier in the testimony, the veteran testified 
that "while I got diabetes, the pain is going in the Marine 
Corps in 1970 I served in Vietnam."  The veteran's 
representative asked whether the veteran felt that 
hypertension "was incurred while you were in the service . . 
." in the context of the veteran's testimony about his 
Vietnam service.  The veteran responded that he did feel his 
hypertension began during service.  See hearing transcript at 
pages 6-8.

After review of the entire record, the Board finds that the 
veteran's reference to coming home in January 1982 was a 
mistake and that the veteran meant when he came home from 
Vietnam in 1970.  Thus, the only evidence of record 
indicating the veteran had hypertension in service is the 
veteran's testimony in March 2008.  The Board finds that such 
testimony is not credible for three reasons.  First, the 
veteran's statements made more than 35 years after he was 
discharged are simply not supported by medical records that 
are contemporary with his service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the claimant].  
Second, the veteran is testifying in support of his claim for 
monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony].  Third, the veteran is not competent to make a 
medical assessment of his condition in 1970 as to a 
particular medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Thus, the Board finds that element Hickson (2) is not 
satisfied as to the first period of active duty.  

The Board will now address whether the veteran is entitled to 
service connection based on his second period of active duty.

As noted above, the veteran served in the Tennessee National 
Guard and was activated to active duty on December 18, 2003.  
The record indicates that he was discharged from active duty 
about a month later on January 19, 2004, for the veteran 
being "categorized as a 'refrad' after he was diagnosed with 
a "high blood-sugar level."  See January 14, 2004 
memorandum signed by Captain J.D. U.S.A. 

The veteran enjoys a presumption of soundness unless there is 
"clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior 
thereto." See 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) 
above.  In this case, there is evidence the veteran informed 
health care providers that his hypertensive state began in 
about 1994.  See June 2004 VA medical examination report.  
Moreover, service medical records associated with the 
veteran's National Guard service indicate the veteran 
reported he was taking medication for high blood pressure and 
had been diagnosed with hypertension on June 2, 1995, 
November 21, 1995, March 10, 1996, March 1, 1997, February 5, 
2000, January 6, 2001, March 4, 2001, and April 6, 2002,  The 
Board notes that the November 21, 1995, record is supported 
by a June 5, 1995 letter from Dr. G.S. who stated that the 
veteran was under his care for hypertension, "seen by me on 
5/8/95 and 5/18/95."   The record further indicates that the 
veteran did not have a hypertensive condition on February 21, 
1990, when the veteran indicated on his report of medical 
history for enlistment that he had no high blood pressure.  

In sum, after review of the medical evidence in the record 
the Board finds that the veteran's hypertension condition was 
diagnosed in May 1995.  The Board further finds that the 
medical evidence of record supports a conclusion that there 
is clear and unmistakeable evidence that the veteran's 
hypertension condition pre-existed his mobilization to active 
duty in December 2003.  Thus, the presumption of soundness 
has been rebutted in this case as to the second period of 
active duty.

The issue now becomes whether the veteran's pre-existing 
hypertension disease will be considered to have been 
aggravated by active service.  For this determination to be 
made, there first must be evidence that shows an increase in 
his hypertension disability during his active duty service 
from December 18, 2003 to January 19, 2004.  If there is 
evidence of an increase in disability, then the veteran's 
hypertension condition will be presumed to have been 
aggravated during his active duty unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007). 

The Board has thoroughly reviewed the evidence of record and 
has determined that there is no evidence that the veteran's 
hypertension increased in any degree during his month of 
active duty in December 2003 and January 2004.  Indeed, the 
veteran does not so contend.  For those reasons, the Board 
finds that the veteran is not entitled to any presumed 
aggravation.  Thus, element (2) is not met as to the second 
period of active duty.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].
With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board has determined that there is no 
such evidence of record.

For the reasons stated above, the Board finds that 
entitlement to service connection for hypertension on a 
direct basis is not warranted. 

Secondary service connection

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

With regard to element (1), current disability, the medical 
evidence of record indicates the veteran has been diagnosed 
with hypertension.  Thus, element (1) has been satisfied.

With regard to element (2), the record indicates the veteran 
has been service-connected for diabetes mellitus type II.  
Thus, element (2) has been satisfied.

The crux of this case is whether element (3), medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability, is supported 
by the evidence.  The medical evidence in this regard is in 
contention.

The veteran was examined in October 2004 by a VA physician 
who made the following finding:

Although hypertension and diabetes share a common 
genetic background and is considered a risk factor 
for each other, the two have not been linked 
directly or causally.  This veteran's hypertension 
is neither due to or aggravated by his diabetes.

On the other hand, the veteran submitted the October 5, 2005, 
letter from Dr. G.S., M.D., who stated the following:

[The veteran] has non-insulin diabetes mellitus . . 
. [and] has secondary hypertension . . . .

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, 
in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Court instructed 
that the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

In this case, the VA examiner indicated he reviewed the 
veteran's VA claims folder, examined the veteran.  Moreover, 
the physician explained how hypertension and diabetes risk 
factors for each other, but have not been directly or 
causally connected.  Dr. G.S.'s statement is conclusory; he 
merely concluded that the veteran's hypertension was 
"secondary" to his diabetes.  There is no analysis or other 
explanation supporting this conclusion.  Thus, there is no 
way for the Board to assess the credibility of his statement 
other than to acknowledge that he is a physician and has 
attending expertise.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].

In addition, the veteran and his representative presented 
several medical articles taken from the internet which, they 
contend, supports a nexus between hypertension and diabetes.  
The Board has reviewed those articles and notes that medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence. See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses]. However, the 
Court has held that medical evidence which is speculative, 
general or inconclusive in nature cannot support a claim. See 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

In this case, none of the articles apply specifically to the 
veteran.  Instead, they address findings made after review of 
medical articles.  Moreover, the articles do not suggest what 
the veteran contends; they support a conclusion that 
hypertension can be a cause in kidney disease.  For those 
reasons, the Board finds that the medical treatise evidence 
is not probative.  In addition, to the extent that the 
veteran states that he was told by a physician that his 
hypertension is related to or aggravated by his service-
connected diabetes, the Board notes that such statements are 
unreliable evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Finally, to the extent that the veteran contends 
that his hypertension condition is related to or aggravated 
by his diabetes, his statements too are not probative.  See 
Espiritu, supra.

In conclusion, the Board finds that entitlement to service 
connection is not warranted under a theory of direct or 
secondary service connection.  For those reasons, the claim 
will be denied.




ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


